Justice DURHAM,
concurring in part and dissenting in part:
€389 I concur in Parts I and II of the majority opinion's analysis, but cannot join Part III's holding that trial judges no longer have discretion to "liberally grant" presen-tence motions to withdraw guilty pleas. See supra 1 32. It is the case that a 2008 amendment to the statute has changed the standard for withdrawal of guilty pleas from good cause to a showing that the plea was not knowingly and voluntarily entered (which of course would have always constituted good cause under the former standard). Compare Urtax Cop® § 77-13-6(@2)(a) ("A plea of guilty or no contest may be withdrawn only upon leave of the court and a showing that it was not knowingly and voluntarily made."), with id. § Ti-18-6(2)(a) (1999) ("A plea of guilty or no contest may be withdrawn only upon good cause shown and with leave of the court."). It is also the case that the new standard appears to be more narrowly drawn, because there may have been other ways to show good cause beyond the knowing and voluntary standard. The "liberally grant" language in our case law, however, was never directed to the standard itself, but rather to the degree of conviction on the part of the trial judge that the standard had been met.
1 40 In State v. Gallegos, we set forth the rationale for the practice of giving defendants the benefit of the doubt in presentence plea withdrawal proceedings:
The rationale for allowing a defendant to withdraw a guilty plea is to permit him to undo a plea which was unknowingly, unin-telligently, or involuntarily made. ...
The entry of a guilty plea involves the waiver of several important constitutional rights, including the privilege against compulsory self-incrimination, the right to trial by jury, and the right to confront witnesses. Because the entry of such a plea constitutes such a waiver, and because the prosecution will generally be unable to show that it will suffer any significant prejudice if the plea is withdrawn, a presen-tence motion to withdraw a guilty plea should, in general, be liberally granted.
738 P.2d 1040, 1041-42 (Utah 1987) (footnote omitted). As this language demonstrates, the "liberally grant" direction was not tied to the former "good cause" statutory standard, but rather was connected to the fundamental constitutional standard-now embodied in the statute-of knowing and voluntary *1008pleas.1 Although the factual issue before the court in Gallegos was "quite narrow," id. at 1041, the court purposefully chose to broadly explain the principles applicable to plea withdrawals generally, see id. at 1041-42, and then applied the principles to the facts of the particular case, id. at 1042 ("Application of the foregoing principles to the totality of cirenmstances in this case prompts the conclusion. ..."). Thus, the rationale for our direction to trial judges has not been implicated in any way by the change in the statute.2
{41 The real problem is that we did not focus in Gallegos on what it means to say that motions to withdraw guilty pleas should be liberally granted. Clearly, a basic eviden-tiary showing must be made that a plea is not knowing and voluntary-but what is the standard of proof, and which party bears the burden of persuasion?
142 "The degree of proof required in a particular type of proceeding has 'traditionally been left to the judiciary to resolve." Uzelac v. Thurgood (In re Estate of S.T.T.), 2006 UT 46, ¶28, 144 P.3d 1083 (quoting Santosky v. Kramer, 455 U.S. 745, 755, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982)). "The standard [of proof] serves to allocate the risk of error between the litigants and to indicate the relative importance attached to the ultimate decision." Addington v. Texas, 441 U.S. 418, 423, 99 S.Ct. 1804, 60 L.Ed.2d 323 (1979). "In cases involving individual rights, whether criminal or civil, [tlhe standard of proof [at a minimum] reflects the value society places on individual liberty." Id. at 425, 99 S.Ct. 1804 (alterations in original) (internal quotation marks omitted). "The individual should not be asked to share equally with society the risk of error when the possible injury to the individual is significantly greater than any possible harm to the state." Id. at 427, 99 S.Ct. 1804; see also Santosky, 455 U.S. at 768, 102 S.Ct. 1888 (suggesting that lesser protection in some cireumstances would be "constitutionally intolerable" under the due process clause).
[ 48 The judiciary similarly may determine the appropriate burden of persuasion. Seq, eg., Searle v. Milburn Irrigation Co., 2006 UT 16, ¶50, 133 P.3d 382 (setting a burden of persuasion based on "policy reasons" and other considerations); State v. Wood, 648 P.2d 71, 83-84 (Utah 1982). Furthermore, we have on occasion interpreted statutory language to encompass a shifting burden of persuasion, even when the statutory language itself did not explicitly mandate a burden-shifting regime. Seq eg., Brimm v. Cache Valley Banking Co., 2 Utah 2d 93, 269 P.2d 859, 864 (1954) (holding that, under a statute regarding appurtenance of water rights, an initial showing could be overcome only by clear and convincing evidence offered by the other party); see also Searle, 2006 UT 16, ¶¶49-53, 133 P.3d 882 (considering whether, but ultimately declining, to shift the burden of persuasion); cf. Hendee v. Walker Bank & Trust Co. (In re Estate of Swan ), 4 Utah 2d 277, 298 P.2d 682, 689-90 (Utah 1956) (discussing the basis for burdens of persuasion and setting a shifting burden of persuasion).
1 44 What I believe we sought to incorporate in Gallegos is a relatively low standard *1009of proof; we did not speak at all to the burden of persuasion. I remain convinced that the standard of proof should not be high, and also now conclude that we should carefully allocate the burden of persuasion to accommodate the relative positions of the defendant and the prosecution prior to sentencing. At that stage, as we noted in Gallegos, the defendant stands to forgo by waiver a wide range of fundamental constitutional rights, whereas the prosecution loses almost nothing by being required to go forward with the trial to which the defendant was entitled but for the challenged plea. See 788 P.2d at 1041-42; see also McCarthy, 394 U.S. at 466, 89 S.Ct. 1166. Little or no time has been lost, and the work necessary to prepare for trial has not been compromised. In an effort to vindicate defendants' constitutional rights to trial, our procedure for enforcing waivers of those rights should afford the benefit of any doubt to withdrawal of unknowing or involuntary pleas.
45 I would propose, then, the following procedural regime: When a defendant makes a prima facie showing3 that his plea was not entered knowingly and voluntarily, a presumption in favor of withdrawal should arise. The presumption can then be rebutted by the prosecution, which should be required to demonstrate that the plea was in fact knowing and voluntary by a preponderance of the evidence. This process would honor both the statutory standard and our case law dealing with the nature and context of presentence motions to withdraw guilty pleas.

. As the United States Supreme Court has stated,
A defendant who enters [a guilty] plea simultaneously waives several constitutional rights, including his privilege against compulsory self-incrimination, his right to trial by jury, and his right to confront his accusers. For this waiver to be valid under the Due Process Clause, it must be 'an intentional relinquishment or abandonment of a known right or privilege.' Consequently, if a defendant's guilty plea is not equally voluntary and knowing, it has been obtained in violation of due process and is therefore void.
McCarthy v. United States, 394 U.S. 459, 466, 89 S.Ct. 1166, 22 L.Ed.2d 418 (1969) (footnote omitted) (quoting Johnson v. Zerbst, 304 U.S. 458, 464, 58 S.Ct. 1019, 82 L.Ed. 1461 (1938)).


. I note that the change in the statute does, however, necessitate a change in our standard of review. Previously, we have stated that "[al district court's ruling on a motion to withdraw a guilty plea ... invites multiple standards of review." State v. Lovell, 2011 UT 36, ¶5, 262 P.3d 803. The 2003 amendment, however, focuses our inquiry solely on the question whether a plea was entered knowingly and voluntarily, which mirrors the fundamental constitutional standard. This "ultimate question of whether the trial court strictly complied with constitutional ... requirements for entry of a guilty plea is a question of law that is reviewed for correctness." State v. Holland, 921 P.2d 430, 433 (Utah 1996); accord Lovell, 2011 UT 36, ¶5, 262 P.3d 803.


. "Prima facie evidence means only that quantum of evidence that suffices for proof of a particular fact until the fact is contradicted by other evidence." Godesky v. Provo City Corp., 690 P.2d 541, 547 (Utah 1984) (internal quotation ma.rks omitted); see also Searle, 2006 UT 16, 1151-52, 133 P.3d 382.